Citation Nr: 1106185	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-19 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for depression. 

2.  Entitlement to service connection for eczema. 


ATTORNEY FOR THE BOARD

John Francis, Counsel 









INTRODUCTION

The Veteran served on active duty from June 2002 to July 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   


FINDINGS OF FACT

1.  There is no competent evidence of a current acquired 
psychiatric disorder including depression.  

2.  There is no credible and probative evidence of a current 
chronic skin disability including allergic dermatitis or eczema.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression have not 
been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 4.125, 4.126 (2010). 

2.  The criteria for service connection for eczema have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In correspondence in July 2008, the RO provided notice that met 
the requirements.  The notice provided the criteria to 
substantiate all five elements of a service connection claim and 
the Veteran's and VA's respective responsibilities to obtain 
relevant evidence.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained a medical 
examination.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Navy hospital corpsman.  She 
contends that she experiences depression and a skin disorder that 
first manifested in service with a continuity of symptoms after 
service. 

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Some chronic diseases may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
psychoses).

Depression

VA regulations require evaluation of mental disorders using the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
38 C.F.R. §§ 4.125, 4.126. 

Service treatment records showed that the Veteran deployed to the 
Persian Gulf aboard a hospital ship from March 2003 to May 2003.  
The deployment included visits to Bahrain.  In a June 2003 post-
deployment questionnaire and in a March 2006 outpatient 
examination, the Veteran denied or did not report any mental 
health symptoms.  

The service treatment records do not contain clinical records of 
mental health examination or counseling.  However, in several 
outpatient examination reports in March 2007, clinicians recorded 
the following entries on a problem list:  "adjustment disorder 
with depressed mood;" "major depress single episode without 
melancholia or psychiatric features," and "major depression in 
partial remission." One clinician noted that the Veteran had 
been prescribed an anti-depressive medication, last refilled the 
previous month.  In an October 2007 outpatient encounter, the 
medication was no longer listed, and an additional problem list 
entry was "no psychiatric diagnosis on Axis I." 

In an April 2008 medical history questionnaire, the Veteran 
reported that she had been diagnosed with clinical depression in 
December 2006.  A military physician's assistant noted that 
depression was well controlled but did not note any detailed 
clinical mental health observations or diagnoses.  

In July 2008, a VA psychiatrist noted a review of the claims file 
and that the history was negative for any significant psychiatric 
counseling.  The psychiatrist noted a very significant parental 
psychiatric history that caused periods of depression prior to 
service.  However, the Veteran denied any abuse or violent 
incidents and did well in school and in military service.  The 
psychiatrist noted the Veteran's reports of brief counseling in 
service and the use of anti-depressive medication for two months.  
The Veteran described the episode as a "breakdown" with crying 
for a day or two.  The psychiatrist noted that the service 
treatment records did not show a clear diagnosis.  He concluded 
that the episode was a precipitous adjustment reaction and that 
the symptoms resolved on their own.  

The Veteran reported that she was married with two children.  She 
reported that she was currently feeling a little distressed with 
labile moods, occasional marital disagreements, and stress 
related to living with her mother-in-law.  The psychiatrist also 
noted the Veteran's reports of vague, passive, and fleeting 
suicidal thoughts with no intent or plan and that she denied any 
current thoughts.   The psychiatrist noted that the current 
episodes were short-lived, occurred in the morning, and resolved 
and that the episodes may be related to overnight tobacco 
withdrawal.  The psychiatrist concluded that the Veteran had some 
emotional problems in the past but did not currently have an 
active psychological problem.  The psychiatrist noted that the 
Veteran was functioning well and that most current issues were 
related to living in her mother-in law's home.  He concluded that 
the current possible depressive and anxious features and 
adjustment related problems were not of the intensity or 
frequency to constitute an active psychopathology.  

In a September 2008 notice of disagreement and in a March 2009 
substantive appeal, the Veteran noted that she had a family 
history of depression and continued to experience constant 
symptoms.   The Veteran did not report any on-going treatment or 
diagnosis of a current psychiatrist disorder.  

The Board concludes that service connection for depression is not 
warranted because there is no credible evidence of a current 
chronic disability.  The Board acknowledges the Veteran's reports 
that she continues to experience symptoms that she describes as 
depression.  The Veteran is competent to report on her observable 
symptoms.  Absent any description of the symptoms after July 2008 
or any records of further treatment, the Board concludes that the 
Veteran's current symptoms are the same as those reported by the 
Veteran and evaluated by the VA psychiatrist in July 2008.  There 
is no indication that the symptoms are of a different nature or 
have become more severe.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition; (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing the symptoms at the time support at later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir 2006).  In this case, the Veteran is competent to 
report the continuation of mood changing episodes but does not 
have the medical expertise to provide a competent diagnosis of a 
chronic psychiatric disorder.  Furthermore, there are no 
contemporary or subsequent diagnoses by a medical professional.  
None of the three prongs identified by the Court in the Jandreau 
case has been met, and the Veteran's lay evidence cannot be 
competent and sufficient to establish a diagnosis of a condition.  
As the evaluation and diagnosis of a chronic psychiatric disorder 
is a complex medical matter, the Board concludes that the Veteran 
is not competent to provide a diagnosis of a psychiatric 
disability. 

The Board places greater probative weight on the evaluation and 
opinion of the VA psychiatrist in July 2008 who determined that 
the Veteran episodic symptoms in service resolved and that the 
current recurrent episodes were not of sufficient intensity and 
frequency to constitute an active psychopatholgy warranting a 
diagnosis of an acquired psychiatric disorder.  

The weight of the credible and probative evidence demonstrates 
that the Veteran's current episodic symptoms are not 
manifestations of a current depressive disorder.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Eczema

Following a deployment to the Persian Gulf aboard a hospital ship 
from March 2003 to May 2003, the Veteran denied any skin diseases 
or rashes in a June 2003 post-deployment medical questionnaire. 

In June 2004, a military outpatient clinician noted the Veteran's 
reports of a rash on her lower extremities for the previous seven 
months and on her arms for the previous month.  The Veteran 
reported the use of an antihistamine topical medication with 
little improvement.  The clinician noted a linear erythmatous 
rash with areas of excoriations and diagnosed allergic 
dermatitis.  In a July 2004 follow-up, the Veteran reported a 
continuation of the rash with exposure of the skin surfaces to 
yard and outdoor conditions.   The examiner noted that the 
Veteran was pregnant for two months.  The examiner noted no 
lesions in covered areas and considered the cause of the rash as 
a possible reaction to poison ivy.  The examiner diagnosed 
allergic dermatitis and prescribed a corticosteroid topical 
medication. 

In September 2004, the Veteran underwent a medical surveillance 
screening for health care workers and denied any history of skin 
disease or recurrent skin rash.  
In October 2005, the Veteran was treated for herpes simplex 
lesions of the lips.  All other outpatient treatment records 
after July 2004 at different times of the year in September 2004, 
March 2005, August 2005, October 2005, March 2006,  March 2007, 
and December 2007 are silent for any reported, clinically 
observed, or history of symptoms of a recurrent skin disorder 
other than the herpes simplex infection.  These treatment records 
included a list of current and past medical problems and in some 
records a positive report of no skin abnormalities.  

In an April 2008 medical history questionnaire, the Veteran 
reported experiencing eczema since 2005.  The medical examiner 
did not note any clinical observations, commenting only that the 
eczema was recurrent.  

In July 2008, four days prior to discharge from active duty, a VA 
physician noted a review of the claims file, the 2008 discharge 
examination notations of a history of eczema since 2005, and the 
records of outpatient treatment with the corticosteroid topical 
medication in 2004.   The physician noted the Veteran's report 
that the skin lesions periodically manifested and resolved with 
more severe symptoms in winter and very severe symptoms when 
pregnant.   On examination, the physician noted no rash or 
scarring secondary to a skin condition or rash.  The physician 
diagnosed eczema, medically well controlled except during 
pregnancy, but not observed on examination.  

The Board concludes that service connection for a skin disorder, 
variously diagnosed as allergic dermatitis and eczema is not 
warranted.  The Board acknowledges that the Veteran is competent 
to report on the manifestations of observable recurrent skin 
lesions and discomfort.  However, the Board concludes that the 
Veteran's self-reported current or episodic manifestations of a 
skin disorder are not credible because they are inconsistent with 
service and post-service treatment records.  Even though the 
Veteran contends that the rash episodes periodically manifested 
and resolved, most outpatient service treatment records contain a 
list of medical problems of an historical nature regardless of 
their current status or ongoing treatment.  After July 2004, the 
outpatient records show no reports of recurrent or past skin 
disorders.  Moreover, in a September 2004 screening for health 
care workers, the Veteran denied any chronic skin disorder.   As 
a health care worker, it would be reasonable to expect some 
record of examination and treatment for a recurring skin disorder 
as it may have an impact on patient care.  The April 2008 
military examiner noted the Veteran's report of eczema since 2005 
without any clinical observations, and the VA physician prior to 
discharge did not observe any current rash or indicators of a 
recurrent disorder such as scarring.  The Veteran did not report 
treatment from any medical provider since 2004. 

The Board may not determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.   Buchanan v. Nicholson, 451 F .3d 1331, 1337 
(Fed.Cir.2006).  In this case, there is more than just an absence 
of medical evidence.   Outpatient records do show the single 
incident of treatment for a skin disorder in 2004 after exposure 
to outdoor conditions and during pregnancy, both of which 
resolved.  Subsequent service treatment records from July 2004 to 
April 2008 including a health care worker screening either show 
no symptoms of a skin disorder or that a skin examination was 
normal.  The Veteran's report to an examiner of a history of 
eczema in April 2008 was made only at the time of a discharge 
physical examination and not observed or pursued by the examiner.  
Further, the VA physician two months later in June 2008, prior to 
discharge, observed no rash or scarring or other indicators of a 
recurrent skin disorder. 

The weight of the credible and probative evidence demonstrates 
that the Veteran does not have a current chronic skin disorder 
including allergic dermatitis and eczema.   As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny the 
claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for depression is denied. 

Service connection for eczema is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


